Name: Commission Regulation (EC) No 1027/94 of 2 May 1994 laying down to what extent applications for issue of export licences submitted during April 1994 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 5. 94 Official Journal of the European Communities No L 112/33 COMMISSION REGULATION (EC) No 1027/94 of 2 May 1994 laying down to what extent applications for issue of export licences submitted during April 1994 for beef and veal products which may benefit from special import treatment in a third country may be accepted than those available ; whereas these applications can, therefore, be met in full, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector ('), as last amended by Regulation (EEC) No 2867/93 (2), and in particular Article 15 (6) (c) thereof, Whereas Commission Regulation (EEC) No 2377/80 lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EEC) No 3434/87 (4) ; whereas Article 15 (6) (c) of Regulation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 2973/79 fixed the quantities of meat which might be exported on special terms for the second quarter of 1994 ; Whereas the quantities for which licence applications have been lodged for the second quarter of 1994 are lower Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the second quarter of 1994 shall be met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of the third quarter of 1994 the total quantity available being 3 710 tonnes. Article 3 This Regulation shall enter into force on 3 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1 994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 241 , 13 . 9. 1980, p. 5. (2) OJ No L 262, 21 . 10. 1993, p. 26. O OJ No L 336, 29 . 12. 1979, p. 44. 0 OJ No L 327, 18 . 11 . 1987, p. 7.